DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-7, 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the WIPO document to Anderle et al. (WO 2016/057076).
With regards to claim 1, it discloses a downhole tool comprising: a body (Fig. 5B, element 126) including a first material, the body including at least one bore (Fig. 5B, element 510), wherein the at least one bore includes a plurality of lateral recesses (Fig. 5B, element 540a, 540b); at least one connection member (Fig. 5D, element 554) positioned within the plurality of lateral recesses; and an accessory (Fig. 5A, element 520) including a second material fastened to the at least one connection member.
With regards to claim 4, it discloses the at least one connection member (Fig. 5D, element 554) being coupled to the body (Fig. 5B, element 126) in a lateral recess (Fig. 5B, element 540a, 540b) of the plurality of lateral recesses.

With regards to claim 6, it discloses the first material being a metal matrix composite (pg. 7:8-16).
With regards to claim 7, it discloses the at least one connection member (Fig. 5D, element 554) being manufactured from tool steel (pg. 17:1-12).
With regards to claim 11, it discloses a cutting tool comprising: a body (Fig. 5B, element 126) including a first material; at least one cutting element (Fig. 5A, element 520) fixed relative to the body; at least one bore (Fig. 5B, element 510) in the body, the at least one bore having an inner surface and a longitudinal axis; and a plurality of lateral recesses (Fig. 5B, element 540a, 540b) in the inner surface of the at least one bore in a radial direction away from the longitudinal axis.
With regards to claim 12, it discloses each lateral recess of the plurality of lateral recesses having a rectangular lateral cross-section (Fig. 10B, pg. 22:6-21).
Claim(s) 1, 4-7, 10-12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (US 7735582).
With regards to claim 1, it discloses a downhole tool comprising: a body (Fig. 6, element 605) including a first material, the body including at least one bore (Fig. 6, element 610), wherein the at least one bore includes a plurality of lateral recesses (Fig. 6, element 620, 620’); at least one connection member (Fig. 6, element 625, 625’) positioned within the plurality of lateral recesses; and an accessory (Fig. 3, element 300) including a second material fastened to the at least one connection member.

With regards to claim 5, it discloses at least one recess (Fig. 6, element 620, 620’) of the plurality of recesses having a sidewall, the at least one connection member (Fig. 3, element 300) being positioned in contact with the sidewall (It shall contact the sidewall when the element 300 is inserted and the c-ring 625, 625’ expands to accommodate element 300).
With regards to claim 6, it discloses the first material being a metal matrix composite (col.4:13-22).
With regards to claim 7, it discloses the at least one connection member (Fig. 6, element 625) being manufactured from tool steel (col. 6:15-21).
With regards to claim 10, it discloses a sealing ring located at the top and/or the bottom of the lateral recess (Fig. 6, element 665, 680).
With regards to claim 11, it discloses a cutting tool comprising: a body (Fig. 6, element 605) including a first material; at least one cutting element (col. 1:28-37) fixed relative to the body; at least one bore (Fig. 6, element 640, 650) in the body, the at least one bore having an inner surface and a longitudinal axis; and a plurality of lateral recesses (Fig. 6, element 620, 620’) in the inner surface of the at least one bore in a radial direction away from the longitudinal axis.
With regards to claim 12, it discloses each lateral recess of the plurality of lateral recesses having a rectangular lateral cross-section (Fig. 6).
With regards to claim 14, it discloses the at least one bore being continuous from an outer surface of the body (Fig. 6, top of element 605) to an inner conduit of the body (Fig. 6, rear of inner surface 650).
Allowable Subject Matter
Claims 15-20 are allowed.
Claims 2, 3, 9 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art all show similar features to those of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P STEPHENSON whose telephone number is (571)272-7035.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571) 230-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL P STEPHENSON/Primary Examiner, Art Unit 3676